ALLOWABILITY NOTICE

Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 
REASONS FOR ALLOWANCE
2.	The following is an examiner’s statement of reasons for allowance: 
Regarding claim 2, the most relevant prior art is Marczyk (US 2008/0083810).
Marczyk discloses a surgical stapling device (500) comprising:
an elongate body (200) having proximal and distal portions and defining a longitudinal axis; and
a stapling assembly (17) disposed on the distal portion of the elongate body (200; Fig. 2), the stapling assembly (17) having a mounting assembly (44), and first (32) and second jaws (48, 54, 56) secured to the mounting assembly (44), the first jaw (32) including an anvil assembly (28), and the second jaw (48, 54, 56) including an elongate channel (48, 56) and a staple cartridge (54) received within the elongate channel (56; para. [0051]), wherein the elongate channel (48, 56) is pivotally and releasably secured to the mounting assembly (44).
Marczyk fails to disclose wherein the elongate channel is pivotally and releasably secured to the mounting assembly to permit replacement of the second jaw by a user during a surgical procedure.
Regarding claim 13, the most relevant prior art is Marczyk (US 2008/0083810).
Marczyk discloses a surgical stapling device (500) comprising:
an elongate body (200) having proximal and distal portions and defining a longitudinal axis; and
a stapling assembly (17) disposed on the distal portion of the elongate body (200; Fig. 2), the stapling assembly (17) having a mounting assembly (44), and first (32) and second jaws (48, 54, 56) secured to the mounting assembly (44), wherein the second jaw (48, 54, 56) is pivotally and releasably secured to the mounting assembly (44).
Marczyk fails to disclose wherein the second jaw is pivotally and releasably secured to the mounting assembly to permit replacement of the second jaw by a user during a surgical procedure.
Regarding claim 21, the most relevant prior art is Marczyk (US 2008/0083810).
Marczyk discloses a surgical stapling device (500) comprising:
an elongate body (200) having proximal and distal portions and defining a longitudinal axis; and
a stapling assembly (17) disposed on the distal portion of the elongate body (200; Fig. 2), the stapling assembly (17) having a mounting assembly (44), and first (32) and second jaws (48, 54, 56) secured to the mounting assembly (44), the first jaw (32) including an anvil assembly (28), and the second jaw (48, 54, 56) including an elongate channel (48, 56) and a staple cartridge (54) received within the elongate channel (56; para. [0051]), the elongate channel (56) includes proximal and distal portions, the proximal portion of the elongate channel (56) defines a pair of cut-outs (46; Fig. 2).
Marczyk fails to disclose wherein each cut-out includes a recess and a pivot hole.
3.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to EYAMINDAE JALLOW whose telephone number is (571)270-1927. The examiner can normally be reached on Monday-Thursday from 7:30am-5:00pm and alternating Fridays from 7:30am-4:00pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANNA KINSAUL, can be reached on (571)270-1926. The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
5.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/EYAMINDAE C JALLOW/Primary Examiner, Art Unit 3731